DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 6/8/2021.
Claims 1-12, 14-22, 24-38 and 40-42 are pending. Claims 1, 30, 35 and 38 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20, 6/8/2021, was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with respective to the amendment. 
--In response, the arguments have been fully considered but they are not persuasive.  Upon further consideration, new grounds of rejection are made by the combination of Tseng and Jiang based on the amended claim limitations, see detail mapping in the rejection section.  Tseng still applies to a portion of the independent claims because the amendment does not change the scope of this portion.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.
mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 17-21, 24-30 and 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2018/0332501) in view of Jiang et al (US 2017/0207884).
Regarding claim 1, Tseng discloses a method for communicating according to a hybrid automatic repeat request, HARQ (par 45, HARQ), scheme, the method comprising:
performing a first data transmission at a first channel (fig. 2, fig. 4 & par 48-49; in one embodiment, UE may transmit PDCP PDU and TB at a first component carrier; under BRI, a first channel may be a carrier, hence the component carrier reads on the channel); 
in at least one physical resource subsequent to the first data transmission  (par 48; e.g. PDCP PDU is duplicated, hence redundant data is transmitted; also fig. 3, par 50; e.g. TB repetition is configured during TTI#n over CC1, hence redundant data is subsequently transmitted in the TTI over a component carrier), performing at least one redundancy transmission at a second channel (par 49; since the data may be duplicated and/or repeated over different component carriers, thus it is understood PDCP PDU may be simultaneously transmitted over different component carriers and/or repetition of TB may be subsequently transmitted over different component carriers), wherein the at least one redundancy transmission is performed without waiting for an acknowledgement message (par 51; e.g. UE is configured with K repetitions for a TB transmission without grant or repetition continues until ACK is received, thus not need to receive an acknowledgement for the repetition);
concluding or postponing the at least one redundancy transmission when a stop condition or a postponing condition is met (fig. 4 & par 47; activation and deactivation processes for PDCP PDU duplication and TB repetition may be event based; in particular, see par 51-54, TB repetition can be deactivated when a condition is met).
The reference does not explicitly discloses the redundancy is based on a specific method, including: 
the at least one redundancy transmission is performed according to an incremental redundancy for forward error correction.
However, Jiang discloses:
the at least one redundancy transmission is performed according to an incremental redundancy for forward error correction (par 111; e.g. HARQ IR, at each retransmission, the transmitter sends a packet consisting of new parity bits, wherein IR stands for incremental redundancy; also see example in fig. 18, par 129; retransmissions with parity packets on multiple CCs is performed).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Jiang with the electronic system of Tseng. One is motivated as such to increase channel coding gain (Jiang, par 111).

Regarding claim 30, Tseng discloses a method for receiving a data, comprising:
receiving a first data at a first channel (fig. 2, fig. 4 & par 48-49; in one embodiment, UE may transmit PDCP PDU and TB at a first component carrier to a BS; under BRI, a first channel may be a carrier, hence the component carrier reads on the channel) and, subsequently, receiving at least one redundancy data at a second channel (par 49; since the data may be duplicated and/or repeated over different component carriers, thus it is understood PDCP PDU may be simultaneously transmitted over different component carriers and/or repetition of TB may be subsequently transmitted over different component carriers), wherein the redundancy data are transmitted up to a concluding or postponing the redundancy transmission when a stop condition or a postponing condition is met (fig. 4 & par 47; activation and deactivation processes for PDCP PDU duplication and TB repetition may be event based; in particular, see par 51-54, TB repetition can be deactivated when a condition is met), wherein the at least one redundancy transmission can be received without the transmission of an acknowledgement, ACK, message (par 51; e.g. UE is configured with K repetitions for a TB transmission without grant or repetition continues until ACK is received, thus not need to receive an acknowledgement for the repetition);
performing a validity check on the first data and/or the at least one redundancy transmission (par 57; e.g. monitor the packet delivery condition); and
transmitting an acknowledgment, ACK, message if the validity check is positive for at least one of the first data and/or the at least one redundancy data, and/or transmitting a non-acknowledgment, NACK, message if the validity check is negative for the first data and/or the at least one redundancy data (par 58-64; in another example, ACK or NACK responses can be transmitted based on the condition).
The reference does not explicitly discloses the redundancy is based on a specific method, including: 
the at least one redundancy transmission is performed according to an incremental redundancy for forward error correction.
However, Jiang discloses:
the at least one redundancy transmission is performed according to an incremental redundancy for forward error correction (par 111; e.g. HARQ IR, at each retransmission, the transmitter sends a packet consisting of new parity bits, wherein IR stands for incremental redundancy; also see example in fig. 18, par 129; retransmissions with parity packets on multiple CCs is performed).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Jiang with the electronic system of Tseng. One is motivated as such to increase channel coding gain (Jiang, par 111).

Regarding claim 35, Tseng in view of Jiang also discloses a device configured to perform the method of claim 1, thus the rejection is similar to claim 1.

Regarding claim 38, Tseng in view of Jiang also discloses a device configured to perform the method of claim 30, thus the rejection is similar to claim 30.

Regarding claim 2, Tseng discloses:
wherein the first channel comprises dedicated physical resources and the second channel comprises dedicated physical resources (par 55; e.g. dedicated resource to the UE, hence obviously dedicated channel resource on the first and second component carriers because resource allocation type can be separately configured for the channel/carrier).

Regarding claim 3, Tseng discloses:
wherein the first channel comprises dedicated physical resources and the second channel comprises grant-free physical resources (par 55; e.g. grant-less radio resource and dedicated resource can be switched, hence obviously resources on the first and second component carriers can be dedicated and grant-less respectively).

Regarding claim 4, Tseng discloses:
wherein the first channel comprises grant-free physical resources and the second channel comprises grant-free physical resources (par 55; e.g. grant-less radio resource to a UE, hence obviously grant-free resources on the first and second component carriers).

Regarding claim 5, Tseng discloses:
wherein the first channel comprises grant-free physical resources and the second channel comprises dedicated physical resources (par 55; e.g. grant-less radio resource and dedicated resource can be switched, hence obviously resources on the second and first component carriers can be dedicated and grant-less respectively).

Regarding 37, 39-42, Tseng in view of Jiang also discloses a device configured to perform the method of claims 2-5, thus the rejection is similar to claims 2-5.

Regarding claims 6-11 and 36, Tseng discloses:
further comprising concluding or postponing the redundancy transmission when the stop condition or the postponing condition is met, the stop condition or the postponing condition comprising the following condition:
other transmissions are transmitted or are to be transmitted (par 52).
an acknowledgment, ACK, message is received (par 53).
a maximum number of retransmissions have been performed (par 54).
a maximum timer is expired (par 67-68).
the absence of the allocation of the at least one subsequent physical resource (par 110; e.g. UE needs to wait for response for subsequent resource, thus obviously not to transmit when the response is absent).

Regarding claim 12, Tseng discloses:
before performing the first data transmission, inserting data to be transmitted in a first transmission buffer associated to the first data transmission and, before performing the second data transmission, inserting redundancy data in a second transmission buffer associated to the at least one redundancy transmission; and evacuating the second transmission buffer when a stop condition or a postponing condition is met (fig. 8 & par 71).

Regarding claim 17, Tseng discloses:
performing redundancy transmissions until the postponing condition is met; waiting for a subsequent resource at disposal for a redundancy transmission; performing at least one additional redundancy transmission on the subsequent dedicated resource (par 110; e.g. UE needs to wait for response for subsequent resource).

Regarding claims 18, 20 and 21, Tseng discloses:
in an initial step, measuring metrics at least in part associated to a network status for initiating the subsequent steps when the metrics are under a threshold (par 61-63; e.g. signal strength is lower than a threshold).
measuring metrics at least in part associated to the status of the network, so as to assign a greater quantity of redundancy transmissions to devices par 61-63; e.g. signal strength is lower than a threshold).
measuring metrics at least in part associated to the status of the network, so as to assign a greater quantity of redundancy transmissions to devices requesting urgent communications (par 55; e.g. number of repetition).

Regarding claim 19, Tseng discloses:
performing a scheduling to associate a plurality of dedicated resources to data to be transmitted, so as to permit an association, in the first channel and/or the second channel, between a first dedicated resource and least one dedicated or non-dedicated resource subsequent or simultaneous to the first dedicated resource (par 91; data is at least associated by the configuration).

Regarding claims 23-25, Tseng discloses:
wherein the at least one redundancy transmission is transmitted without waiting for an acknowledgment message (par 51).
wherein the at least one redundancy transmission comprises a plurality of redundancy transmissions transmitted in a plurality of subsequent resources of the second channel (par 51).
further comprising an automatic request, ARQ, technique of waiting for a non-acknowledgement, NACK, message, before performing the retransmission in the same physical resource (par 76).


wherein the ARQ retransmission is performed by increasing the power level (par 117).
wherein at least one of the grant-free resources is short-transmission time interval, sTTI (fig. 3 & par 51)
wherein at least one of the grant-free resources is a short-transmission time intervals, sTTI (fig. 3 & par 51)
wherein the scheduling is a semi-persistent scheduling, SPS, or preconfigured resources as a grant-free transmission (par 100).

Regarding claim 32, Tseng discloses: 
the received data is acquired from a method for communicating according to a hybrid automatic repeat request, HARQ (par 45, HARQ), scheme, the method comprising:
performing a first data transmission at a first channel (fig. 2, fig. 4 & par 48-49; in one embodiment, UE may transmit PDCP PDU and TB at a first component carrier; under BRI, a first channel may be a carrier, hence the component carrier reads on the channel); 
simultaneously to the first data transmission and/or in at least one subsequent physical resource (par 48; e.g. PDCP PDU is duplicated, hence redundant data simultaneously transmitted; also fig. 3, par 50; e.g. TB repetition is configured during TTI#n over CC1, hence redundant data is subsequently transmitted in the TTI over a component carrier), performing at par 49; since the data may be duplicated and/or repeated over different component carriers, thus it is understood PDCP PDU may be simultaneously transmitted over different component carriers and/or repetition of TB may be subsequently transmitted over different component carriers);
concluding or postponing the redundancy transmission when a stop condition or a postponing condition is met (fig. 4 & par 47; activation and deactivation processes for PDCP PDU duplication and TB repetition may be event based; in particular, see par 51-54, TB repetition can be deactivated when a condition is met).

Regarding claims 33-34, Tseng discloses:
wherein the communications are long term evolution, LTE, communications, and/or 3rd Generation Partnership Project, 3GPP, and/or 4G, and/or 5G (par 32).

Claims 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2018/0332501) and/or in view of Jiang et al (US 2017/0207884) and/or in view of YOU et al (US 2017/0238272).
Regarding claims 14-16, the primary reference does not explicitly disclose the subject matter, however, YOU discloses:
par 49 & par 216).
using a technique based on carrier sense multiple access collision detection, CSMA/CD (par 49).
using a technique based on carrier sense multiple access collision avoidance, CSMA/CA (par 49).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of YOU with the electronic system of Tseng. One is motivated as such to reduce interference in contention based communication (YOU, par 49).

Regarding claim 22, the primary reference does not explicitly disclose the subject matter, however, YOU discloses:
determining a ranking of priorities, so as to assign more redundancy transmissions to higher-priority transmissions (par 49; determine priority).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of YOU with the electronic system of Tseng. One is motivated as such to improve quality (YOU, par 49).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2018/0332501) and/or in view of Jiang et al (US 2017/0207884) and/or in view of Seshadri et al (US 2011/0078527).
Regarding claim 31, the primary reference does not explicitly disclose the subject matter, however, Seshadri discloses:
combining incorrectly received redundancy data with previously incorrectly received data to reconstruct the transmitted data (par 32; The processing module processes the combined redundant data in light of the recreated redundant data to recreate second redundant data for the previously unsuccessfully decoded packet. The processing module uses the recreated second redundant data to decode the previously unsuccessfully decoded packet).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Seshadri with the electronic system of Tseng. One is motivated as such to improve error correction (Seshadri, par 32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YAOTANG WANG/Primary Examiner, Art Unit 2474